DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/03/2022 has been entered and fully considered..
Claims 1-9, 11-12, and 24-30 are pending of which claims 1, 16, 29 and 30 are independent and amended with limitations of cancelled dependent claims 10 and 23.
The IDS(s) submitted on 05/03/2022 has been considered and relevant in showing sub-band differential compression for CSI feedback.

			Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claim 1, that the fact that cancelled dependent claim 10 limitation being incorporated in independent claim 1 makes claim 1 allowable because the prior art, Song, fails to teach the limitation reciting “wherein compressing the payload comprises differentially encoding sub band information for a plurality of sub bands”.   Applicant argues in the Remarks, on page 8, in the first three paragraphs that Song only discloses that the sub band channel state information is quantized and reported in paragraphs 70, 79, and 80.  The same argument applies with independent claim 29..
Applicant also argues with independent claim 30, as pointed out in the last paragraph of page 8, that the primary reference, Lorca Hernando, fails to teach the limitation extracted from cancelled dependent claim 23 reciting “differentially decode sub band information for a plurality of sub bands”.  In the Remarks, on page 10, Applicant argues with respect to claim 16 that the combination of Lorca Hernando and Gao fails to disclose the limitation extracted from cancelled dependent claim 23 reciting “differentially decode sub band information for a plurality of sub bands”.
Examiner’s Response:  The examiner respectfully disagrees with Applicant’s characterization of Song’s disclosure of not being able to teach the limitations extracted from cancelled dependent claim 10 and incorporated in independent claims 1 and 29 wherein the limitation in question recites  “wherein compressing the payload comprises differentially encoding sub band information for a plurality of sub bands”.     The Applicant completely ignored Song’s Fig. 10 on which the examiner relied on to teach  “wherein compressing the payload comprises differentially encoding sub band information for a plurality of sub bands”.  Applicant cites Song’s paragraph 70 to teach “computing wideband and sub band matrix indices” but Song’s paragraph 70 teaches more than what Applicant conceded.  Song’s paragraph 70 teaches that for each sub band the feedback/CSI/PMI compression is done on layers and there are 4 layers and the first two layers of each sub band contain more info to the last two layers (i.e. Layers 3 and 4) and is differential encoding between layers per sub band and is done for a plurality of sub bands.  So at the minimum the sub band info for each sub band is differentially encoded with respect to the transmission layers . Paragraph 070 clearly states the sub band compression is to decrease feedback overhead like the Applicant’s invention. Figure 10 shows the differential encoding on transmission layer basis for each sub band as further explained in the rejection in the independent claims 1 and 29.  Further Song shows in equation 2 the compressed wideband matrix and equation 4 show the sub band matrix compression dependent on wideband matrix compression..
	If Song discloses “wherein compressing the payload comprises differentially encoding sub band information for a plurality of sub bands” the receiver has to be able decompress and decode such that “differentially decode sub band information for a plurality of sub bands” to comprehend the feedback/CSI/PMI and the same citations in Song will address the limitation reciting “differentially decode sub band information for a plurality of sub bands”.  With respect to independent claims 16 and 30, Applicant has not contested the fact that Lorca Hernando teaching compressing and decompressing received feedback/CSI/PMI and Lorca Hernando modified by Song that teaches “wherein compressing the payload comprises differentially encoding sub band information for a plurality of sub bands” will inherently result in a receiver that “differentially decode sub band information for a plurality of sub bands” to comprehend the received feedback/CSI/PMI.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 6-7, 9, 11-12, 14 and 15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (WO 2016/179801 A1 - included in the IDS submitted on 1/20/22 )in view of Song et al (US 2019/0229791 A1 - the provisional documents relied for priority fully support all citations in the non-provisional document.)


	Regarding claim 1, Gao discloses a method (i.e. in particular Figs .1, 2 and 3B - but in general Figs. 1-7)  of wireless communication by a user equipment (i.e. UE in Figs 1, 2 and 3B and 5) at least , comprising:
receiving a channel state information reference signal (CSI-RS); (See paragraph 0045 and Fig. 2 block 201 where UE 104 of Fig. 1  receives reference signals in vertical beams and the reference signal is disclosed to be CSI-RS in paragraph 0047)
determining one or more feedback components associated with a CSI feedback type based on the CSI-RS;(i.e. Fig. 2 block 202 for the received CSI-RS estimated/measured feedback/CSI are determined and the various CSI feedback can be PMI, CQI, and RI as shown in detail in Fig. 3B and detailed in paragraphs 48-50 and 64)
identifying that a payload of the one or more feedback components is to be compressed; (i.e. The CSI feedback components being PMI, CQI, and RI as shown in Fig. 3B  and Fig. 2 block 203 and for instance in Tables 2 and 3a&b and as further illustrated in paragraphs 59 and 64 that PMI and/or CQI are compressed as there are only 11 bits in the PUCCH to carry feedbacks and compression occurs using offsets)
compressing the payload (See Fig. 2 block 203 stating the feedback CQI and/or PMI for received CSI-RS - see at least paragraphs 59 and 64-65) ; and
reporting the compressed payload. (i.e. in Fig. 2 block 203 compressed payload of CQI and PMI are  transmitted to the eNB as further shown in Fig. 3b)
	Gao fails to disclose wherein compressing the payload comprises differentially encoding sub band information for a plurality of sub bands.
	Song discloses wherein compressing the payload comprises differentially encoding sub band information for a plurality of sub bands.(Song shows in Fig. 10 sub band compression/quantization for plurality of sub bands at paragraph 76-77.  In paragraph 76 for each subcarrier/band polarization occurs based on transmission layers(i.e. Tx/Rx antenna ports).  The claim requires differential encoding sub band info at each sub band.  Song in paragraph 70 states for each sub band there is differential compression/quantization between transmission layers in the sub band and the differential encoding in the sub layer is between layers 1, 2 and layers 3,4 and reduces feedback overhead.  Therefore in Fig. 10 for each SB PMI phases and amplitudes are quantized on layer basis, r, where r varies from 1 to R .  For transmission layer R=4 differential encoding occurs at layers 3 and 4 with respect to layers 1 and 2.  As shown in Fig. 10 the actual quantization occurs in lines 5 and 6 for each layer for each sub band and the sub band PMI feedback sent is shown in lines 11 and 12 in Fig. 10.  See paragraphs 176-179 with respect to Fig. 10.  ) 
	In view of the above, having the method of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback

	Regarding claim 4, Gao discloses the method of claim 1, wherein the compressed payload is indicative of one or more parameters associated with a precoding matrix indicator (PMI). (i.e. the compressed payload discloses offset as compressing parameter with respect PMI - see Table 2 and paragraphs 56, 63 and 64)
	Regarding claim 5, Gao discloses  the method of claim 1, wherein the identification that the payload is to be compressed is based on an indication of a correlation between parameters associated with a precoding matrix indicator (PMI).. (i.e. the compressed payload discloses offset as compressing parameter with respect /correlation between two PMIs - see Table 2 and paragraphs 56, 63 and 64)

	Regarding claim 6, Gao discloses the method of claim 1, but fails to disclose wherein compressing the payload comprises correlating beams to power values and phase values.
	Song discloses wherein compressing the payload comprises correlating beams to power values and phase values. (i.e. see abstract and Fig. 2 steps 225 and 230 and paragraphs 73-74 based on amplitude and phase of measured CSI-RS beams selecting to compress the payload by using a codeword - see paragraph 146 to understand that amplitude is really power)
	In view of the above, having the method of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	Regarding claim 7, the combination of Gao and Song discloses the method of claim 6, wherein the correlated beams are wideband feedback. (See Gao paragraph 0069 line 16 and Song paragraph 77 disclose the correlated beams are wideband feedback.)
	The motivation to combine Gao and Song is set forth above.
	Regarding claim 9, Gao discloses the method of claim 1, but fails to disclose further comprising selecting the beams to correlate to power values and phase values.
	Song discloses further comprising selecting the beams to correlate to power values and phase values. (i.e. see abstract and Fig. 2 steps 225 and 230 and paragraphs 73-74 based on amplitude and phase of measured CSI-RS beams selecting beams to compress the payload by using a codeword - see paragraph 146 to understand that amplitude is really power)
	In view of the above, having the method of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	
	Regarding claim 11, the combination of Gao and Song discloses the method of claim 1, but Gao further fails to disclose wherein the sub band information is indicative of phase information.
	Song discloses wherein the sub band information is indicative of phase information.(i.e. Fig. 10 line 5 shows phase info as part of sub band compressing or quantizing - see paragraphs 77)
	In view of the above, having the method of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	Regarding claim 12, the combination of Gao and Song discloses the method of claim 1, but Gao further fails to disclose, wherein a granularity of the differentially encoded sub band information is determined based on a wideband beam power for the plurality of sub bands.
	Song discloses wherein a granularity of the differentially encoded sub band information is determined based on a wideband beam power for the plurality of sub bands.(See paragraph 77 detailing the Wideband is all w sub carriers parameters and includes power/amplitude and phase and paragraph 79 shows the sub band info is determined from wide band beam power/amplitude and phase.  Further in Fig. 10 line 3 HBS is a Wideband beam matrix and the differential phase in line 5 for each sub band is with respect to the WideBand ) 
	In view of the above, having the method of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	Regarding claim 14, the combination of Gao and Song discloses the method of claim 1, but Gao fails to disclose, wherein the payload includes an indication of whether phase feedback is associated with a wideband resource or a sub band resource.
	Song discloses wherein the payload includes an indication of whether phase feedback is associated with a wideband resource or a sub band resource. (see paragraph 70 indicating wideband and sub band feedbacks are separately reported and per paragraph 73 it is disclosed per channel the parameters for amplitude/power and phase are reported and the frequency channel has to be identified as a wideband or sub band)
	In view of the above, having the method of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	Regarding claim 15, the combination of Gao and Song discloses the method of claim 14,  but Gao fails to disclose wherein the indication is determined per at least one of beam, layer, or polarization.
	Song discloses wherein the indication is determined per at least one of beam, layer, or polarization.(indication of wideband and sub band done over transmission layer is shown in paragraphs 70 and 80)
	In view of the above, having the method of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.

	Regarding claim 29, Gao discloses an apparatus (i.e. hardware component of UE is shown in Fig. 7 UE 720), for wireless communication, comprising: a memory (i.e. Fig. 7 Memory 722) 
a receiver configured (UE 720 Tx/R x 723) to receive a channel state information reference signal (CSI-RS); (See paragraph 0045 and Fig. 2 block 201 where UE 104 of Fig. 1  receives reference signals in vertical beams and the reference signal is disclosed to be CSI-RS in paragraph 0047)
a processor coupled to the memory(i.e. Fig. 7 Memory 722), the processor configured to (Fig. 7 UE 720  Processor 721):
determine one or more feedback components associated with a CSI feedback type based on the CSI-RS;(i.e. Fig. 2 block 202 for the received CSI-RS estimated/measured feedback/CSI are determined and the various CSI feedback can be PMI, CQI, and RI as shown in detail in Fig. 3B and detailed in paragraphs 48-50 and 64)
identify that a payload of the one or more feedback components is to be compressed; (i.e. The CSI feedback components being PMI, CQI, and RI as shown in Fig. 3B  and Fig. 2 block 203 and for instance in Tables 2 and 3a&b and as further illustrated in paragraphs 59 and 64 that PMI and/or CQI are compressed as there are only 11 bits in the PUCCH to carry feedbacks and compression occurs using offsets)
compress the payload (See Fig. 2 block 203 stating the feedback CQI and/or PMI for received CSI-RS - see at least paragraphs 59 and 64-65) ; and
and a transmitter (UE 720 Tx/R x 723) configured to report the compressed payload. (i.e. in Fig. 2 block 203 compressed payload of CQI and PMI are  transmitted to the eNB as further shown in Fig. 3b)
	Gao fails to disclose wherein to compress the payload, the processor is further  configured to differentially encode sub band information for a plurality of sub bands.
	Song discloses wherein to compress the payload, the processor(i.e. UE 500 in Fig. 5 Controller 505) is further  configured to differentially encode sub band information for a plurality of sub bands.(Song shows in Fig. 10 sub band compression/quantization for plurality of sub bands at paragraph 76-77.  In paragraph 76 for each subcarrier/band polarization occurs based on transmission layers(i.e. Tx/Rx antenna ports).  The claim requires differential encoding sub band info at each sub band.  Song in paragraph 70 states for each sub band there is differential compression/quantization between transmission layers in the sub band and the differential encoding in the sub layer is between layers 1, 2 and layers 3,4 and reduces feedback overhead.  Therefore in Fig. 10 for each SB PMI phases and amplitudes are quantized on layer basis, r, where r varies from 1 to R .  For transmission layer R=4 differential encoding occurs at layers 3 and 4 with respect to layers 1 and 2.  As shown in Fig. 10 the actual quantization occurs in lines 5 and 6 for each layer for each sub band and the sub band PMI feedback sent is shown in lines 11 and 12 in Fig. 10.  See paragraphs 176-179 with respect to Fig. 10.  ) 
	In view of the above, having the apparatus of Gao and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Gao as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorca Hernando (US 2015/0189644 A1) in view of Song et al (US 2019/0229791 A1 - the provisional documents relied for priority fully support all citations in the non-provisional document.)
Regarding claim 30, Lorca Hernando discloses an apparatus for wireless communication (E Node B in Fig. 1 and 11), comprising: a memory (E node B in Fig. 1 has to have memory and a single processor) a receiver (i.e. every E-Node B  has a receiver - see paragraph 58 and Fig. 3), configured to receive a compressed payload of one or more feedback components associated with a channel state information feedback type (i.e. CSI feedback generated from UE in Fig. 4 block 44 is compressed with payload of Type I and Type II CSI and fed to the E-Node Bin Fig. 5 and decompressed at block 51); and a processor coupled to the memory(E node B in Fig. 1 has to have memory and a single processor)  , the processor  configured to (every base station including E-Node B has to have a processor): decompress the compressed payload (i.e. Fig. 1 shows eNodeB and UE and in Fig. 4 block 44 UE generates Type I/II CSI reports to send eNodeB and in Fig. 5 block 51 decompresses the received compressed Type I/II CSI report sent by UE - see paragraph 80) ;and determine a precoding to use for multiple input multiple output (MIMO) transmissions based on the decompressed payload.(i.e. in Fig. 5 block 56 for MIMO operations a precoding scheme is selected based on the coefficients generated as a result of the decompression - see paragraphs 35 and 80).
	Lorca Hernando discloses decompressing the payload and the processor as set forth above but fails to disclose to differentially decode sub band information for a plurality of sub bands. 
	Song discloses to differentially decode sub band information for a plurality of sub bands. .( Note that if a transmitter encodes the receiver has to decode to get the transmitted encoded info.  Given that Song shows in Fig. 10 sub band compression/quantization for plurality of sub bands at paragraph 76-77.  In paragraph 76 for each subcarrier/band polarization occurs based on transmission layers(i.e. Tx/Rx antenna ports).  The claim requires differential encoding sub band info at each sub band.  Song in paragraph 70 states for each sub band there is differential compression/quantization between transmission layers in the sub band and the differential encoding in the sub layer is between layers 1, 2 and layers 3,4 and reduces feedback overhead.  Therefore in Fig. 10 for each SB PMI phases and amplitudes are quantized on layer basis, r, where r varies from 1 to R .  For transmission layer R=4 differential encoding occurs at layers 3 and 4 with respect to layers 1 and 2.  As shown in Fig. 10 the actual quantization occurs in lines 5 and 6 for each layer for each sub band and the sub band PMI feedback sent is shown in lines 11 and 12 in Fig. 10.  See paragraphs 176-179 with respect to Fig. 10.  ) 
	In view of the above, having the apparatus of Lorca Hernando and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Lorca Hernando as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Song and further in view of Xu et al (US 20190260429 A1)
	Regarding claim 2,  Gao as modified by Song discloses the method of claim 1, but fails to disclose wherein the CSI feedback type provides a higher resolution of feedback than another type of CSI feedback.
	Xu discloses wherein the CSI feedback type provides a higher resolution of feedback than another type of CSI feedback. (in paragraph 53 CSI second type is indicated to provide a higher resolution than the first type. - see also paragraphs 3 and 50)
	In view of the above, having the method of Gao modified by Song and then given the well- established teaching of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao modified by Song as taught by Xu, since Xu states in paragraph 50 that the modification results in an enhanced channel state feedback with higher accuracy and richer content.
	Regarding claim 3,  Gao modified by Song  discloses the method of claim 1, but fails to disclose wherein the CSI feedback type is Type II CSI feedback.
	Xu discloses, wherein the CSI feedback type is Type II CSI feedback.(See paragraph 107 - CSI Type 0 is the lowest resolution and CSI Type 1 next higher resolution and CSI second type which is CSI Type II in paragraph 53 even having higher resolution )
	In view of the above, having the method of Gao modified by Song and then given the well- established teaching of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao modified by Song as taught by Xu, since Xu states in paragraph 50 that the modification results in an enhanced channel state feedback with higher accuracy and richer content.
Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Song et al (US 2019022 A1 - all citations fully supported by the provisional documents relied for priority) and further in view of Davydov et al (US20200186207 A1, all citations fully supported by the provisional documents relied for priority).
	Regarding claim 8, the combination of Gao and Song discloses claim 6 but fails to disclose further comprising receiving an indication of the correlation between the beams, the power values, and the phase values from a base station.
	Davydov discloses further comprising receiving an indication of the correlation between the beams, the power values, and the phase values from a base station. (See Fig. 6 block 602 where the UE is being configured with codebooks for different MIMO layers and in paragraphs 0085 and 230-232 it is shown the codebook generated by gNB and transmitted to the UE and the codebook shows power/amplitude and phase relation for beams per paragraphs 108 and 134)
	In view of the above, having the method of Gao and Song and then given the well- established teaching of Davydov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Song as taught by Davydov, since Davydov states in paragraphs 27 and 30  that the modification results in applying a single codebook subset restriction bitmap for all the rank values for Type I single-panel, a more sufficient level of flexibility for Type II codebook subset restriction and more sufficient level of flexibility for Type I multi-panel codebook subset restriction and controlling beamforming selection at the UE for CSI reporting by restricting certain undesired beam directions, as with a codebook subset restriction, by defining two bitmaps.
	Regarding claim 13, the combination of Gao and Song discloses claim 1 but fails to disclose further comprising receiving an indication of a granularity of the differentially encoded sub band information via wideband signaling from a base station.
	Davydov disclose further comprising receiving an indication of a granularity of the differentially encoded sub band information via wideband signaling from a base station. (See Fig. 6 block 602 where the UE is being configured with codebooks for different MIMO layers and in paragraphs 0085 and 230-232 it is shown the codebook generated by gNB and transmitted to the UE and the codebook shows power/amplitude and phase relation for wideband beams with sub band granularity per paragraphs 108 and 134)
	In view of the above, having the method of Gao and Song and then given the well- established teaching of Davydov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Song as taught by Davydov, since Davydov states in paragraphs 27 and 30  that the modification results in applying a single codebook subset restriction bitmap for all the rank values for Type I single-panel, a more sufficient level of flexibility for Type II codebook subset restriction and more sufficient level of flexibility for Type I multi-panel codebook subset restriction and controlling beamforming selection at the UE for CSI reporting by restricting certain undesired beam directions, as with a codebook subset restriction, by defining two bitmaps.

Claims 16, 19,  20, 21, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Lorca Hernando (US 2015/0189644 A1) and Song et al (US 2019/0229791 A1 - the provisional documents relied for priority fully support all citations in the non-provisional document.)
Regarding claim 16, Gao discloses a method of wireless communication by a base station (Fig. 1 eNB 101) comprising:
receiving a compressed payload of one or more feedback components associated with a channel state information feedback type  (See Fig 4 block 402   and paragraph 77 from the base station perspective. UE 105 transmits a compressed payload of one or more feedback (i.e. PMI, CQI, etc… to eNB 101 as indicated in Fig. 2 block 203 and  see paragraphs 45-46.)
	Gao although discloses calculating a 3D precoder based on the received feedback, Gao fails to discloses decormpressing the compressed payload; and
determining a precoding to use for multiple input multiple output (MIMO) transmissions based on the decompressed payload.
	Lorca Hernando discloses decormpressing the compressed payload (Fig. 1 shows eNodeB and UE and in Fig. 4 block 44 UE generates Type I/II CSI reports to send eNodeB and in Fig. 5 block 51 decompresses the received compressed Type I/II CSI report sent by UE) ; and
determining a precoding to use for multiple input multiple output (MIMO) transmissions based on the decompressed payload.(i.e. in Fig. 5 block 56 for MIMO operations a precoding scheme is selected based on the coefficients generated as a result of the decompression - see paragraphs 35 and 80).
	In view of the above, having the method of Gao and then given the well- established teaching of Lorca Hernando, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao as taught by Lorca Hernando since Lorca Hernando states in paragraph 137 that the modification results in incremental CSI reporting mode may increase user throughput by using advanced scheduling techniques, and may also extend cell coverage by applying more efficient precoding techniques. Moreover, the user's throughput is also increased as each user may receive the desired signal with better conditions.
	Gao modified by Lorca Hernando discloses decompressing the payload and the processor as set forth above but fails to disclose to differentially decode sub band information for a plurality of sub bands. 
	Song discloses to differentially decode sub band information for a plurality of sub bands. .( Note that if a transmitter encodes the receiver has to decode to get the transmitted encoded info.  Given that Song shows in Fig. 10 sub band compression/quantization for plurality of sub bands at paragraph 76-77.  In paragraph 76 for each subcarrier/band polarization occurs based on transmission layers(i.e. Tx/Rx antenna ports).  The claim requires differential encoding sub band info at each sub band.  Song in paragraph 70 states for each sub band there is differential compression/quantization between transmission layers in the sub band and the differential encoding in the sub layer is between layers 1, 2 and layers 3,4 and reduces feedback overhead.  Therefore in Fig. 10 for each SB PMI phases and amplitudes are quantized on layer basis, r, where r varies from 1 to R .  For transmission layer R=4 differential encoding occurs at layers 3 and 4 with respect to layers 1 and 2.  As shown in Fig. 10 the actual quantization occurs in lines 5 and 6 for each layer for each sub band and the sub band PMI feedback sent is shown in lines 11 and 12 in Fig. 10.  See paragraphs 176-179 with respect to Fig. 10.  ) 
	In view of the above, having the method of Gao modified by Lorca Hernando and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao modified by Lorca Hernando as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback
	Regarding claim 19, Gao modified by Lorca Hernando and Song, discloses the method of claim 16, wherein the compressed payload is indicative of one or more parameters associated with a precoding matrix indicator (PMI). (i.e. Gao discloses  the compressed payload discloses offset as compressing parameter with respect PMI - see Table 2 and paragraphs 56, 63 and 64)
	The motivation to combine Gao, Lorca Hernando and Song is set forth above.
	Regarding claim 20,  Gao modified by Lorca Hernando and Song discloses the method of claim 16 including decompressing, but Gao modified by Lorca Hernando fails to disclose the payload comprises correlating beams to power values and phase values.
	Song discloses the payload comprises correlating beams to power values and phase values. (i.e. see abstract and Fig. 2 steps 225 and 230 and paragraphs 73-74 based on amplitude and phase of measured CSI-RS beams selecting to compress the payload by using a codeword - see paragraph 146 to understand that amplitude is really power)
	In view of the above, having the method of Gao and Lorca Hernando and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	Regarding claim 21, the combination of Gao, Lorca Hernando, and Song discloses the method of claim 20, wherein the correlated beams are wideband feedback. (See Gao paragraph 0069 line 16 and Song paragraph 77 disclose the correlated beams are wideband feedback.)
	The motivation to combine Gao, Lorca Hernando and Song is set forth above.
	Regarding claim 24, the combination of Gao and Lorca Hernando and Song discloses the method of claim 16, but the combination of Gao and Lorca Hernando fails to disclose wherein the sub band information is indicative of phase information.
	Song discloses wherein the sub band information is indicative of phase information.(i.e. Fig. 10 line 5 shows phase info as part of sub band compressing or quantizing - see paragraphs 77)
	In view of the above, having the method of Gao and Lorca Hernando and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	Regarding claim 25, the combination of Gao and Lorca Hernando and Song discloses the method of claim 16, but fails to disclose, wherein a granularity of the differentially encoded sub band information is determined based on a wideband beam power for the plurality of sub bands.
	Song discloses wherein a granularity of the differentially encoded sub band information is determined based on a wideband beam power for the plurality of sub bands.(See paragraph 77 detailing the Wideband is all w sub carriers parameters and includes power/amplitude and phase and paragraph 79 shows the sub band info is determined from wide band beam power/amplitude and phase) 
	In view of the above, having the method of Gao and Lorca Hernando and then given the well- established teaching of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando as taught by Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI.
	Regarding claim 27, the combination of Gao and Lorca Hernando  discloses the method of claim 16, but fails to disclose, wherein the payload includes an indication of whether phase feedback is associated with a wideband resource or a sub band resource.
	Song discloses wherein the payload includes an indication of whether phase feedback is associated with a wideband resource or a sub band resource. (see paragraph 70 indicating wideband and sub band feedbacks are separately reported and per paragraph 73 it is disclosed per channel the parameters for amplitude/power and phase are reported and the frequency channel has to be identified as a wideband or sub band)
	In view of the above, having the method of Gao  and Lorca Hernando and then given the well- established teaching method of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando as taught by method of Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.
	Regarding claim 28, the combination of Gao and Lorca Hernando and Song discloses the method of claim 27,  but the combination of Gao and Lorca Hernando fails to disclose wherein the indication is determined per at least one of beam, layer, or polarization.
	Song discloses wherein the indication is determined per at least one of beam, layer, or polarization.(indication of wideband and sub band done over transmission layer is shown in paragraphs 70 and 80)
	In view of the above, having the method of Gao and Lorca Hernando and then given the well- established teaching method of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando as taught by method of Song, since Song states in paragraph 8 that the modification results in efficiently providing high-resolution CSI feedback.




Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Lorca Hernando  and Song and further in view of Xu et al (US 20190260429 A1)
	Regarding claim 17,  Gao modified by Lorca Hernando and Song discloses the method of claim 16, but fails to disclose wherein the CSI feedback type provides a higher resolution of feedback than another type of CSI feedback.
	Xu discloses wherein the CSI feedback type provides a higher resolution of feedback than another type of CSI feedback. (in paragraph 53 CSI second type is indicated to provide a higher resolution than the first type. - see also paragraphs 3 and 50)
	In view of the above, having the method of Gao and Lorca Hernando and Song and then given the well- established teaching of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando and Song as taught by Xu, since Xu states in paragraph 50 that the modification results in an enhanced channel state feedback with higher accuracy and richer content.
	Regarding claim 18,  Gao modified by Lorca Hernando and Song discloses the method of claim 16, but fails to disclose wherein the CSI feedback type is Type II CS! feedback.
	Xu discloses wherein the CSI feedback type is Type II CS! feedback.(See paragraph 107 - CSI Type 0 is the lowest resolution and CSI Type 1 next higher resolution and CSI second type which is CSI Type II in paragraph 53 even having higher resolution )
	In view of the above, having the method of Gao and Lorca Hernando and Song and then given the well- established teaching method of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando and Song as taught by Xu, since Xu states in paragraph 50 that the modification results in an enhanced channel state feedback with higher accuracy and richer content.

Claims 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Lorca Hernando and Song et al (US 20190229791 A1 - all citations fully supported by the provisional documents relied for priority) and further in view of Davydov et al (US20200186207 A1, all citations fully supported by the provisional documents relied for priority).
	Regarding claim 22, the combination of Gao, Lorca Hernando, and Song discloses the method of claim 20 but fails to disclose signaling receiving an indication of the correlation between the beams, the power values, and the phase values to a user equipment.
	Davydov discloses further comprising signaling receiving an indication of the correlation between the beams, the power values, and the phase values to a user equipment. (See Fig. 6 block 602 where the UE is being configured with codebooks for different MIMO layers and in paragraphs 0085 and 230-232 it is shown the codebook generated by gNB and transmitted to the UE and the codebook shows power/amplitude and phase relation for beams per paragraphs 108 and 134)
	In view of the above, having the method of Gao and Lorca Hernando and  Song and then given the well- established teaching of Davydov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Song and Lorca Hernando as taught by Davydov, since Davydov states in paragraphs 27 and 30  that the modification results in applying a single codebook subset restriction bitmap for all the rank values for Type I single-panel, a more sufficient level of flexibility for Type II codebook subset restriction and more sufficient level of flexibility for Type I multi-panel codebook subset restriction and controlling beamforming selection at the UE for CSI reporting by restricting certain undesired beam directions, as with a codebook subset restriction, by defining two bitmaps.
	Regarding claim 26, the combination of Gao and Lorca Hernando and Song discloses claim 16 but fails to disclose further comprising receiving an indication of a granularity of the differentially encoded sub band information via wideband signaling.
	Davydov disclose further comprising receiving an indication of a granularity of the differentially encoded sub band information via wideband signaling. (See Fig. 6 block 602 where the UE is being configured with codebooks for different MIMO layers and in paragraphs 0085 and 230-232 it is shown the codebook generated by gNB and transmitted to the UE and the codebook shows power/amplitude and phase relation for wideband beams with sub band granularity per paragraphs 108 and 134)
	In view of the above, having the method of Gao and Lorca Hernando and  Song and then given the well- established teaching method of Davydov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gao and Lorca Hernando and Song as taught by method of Davydov, since Davydov states in paragraphs 27 and 30  that the modification results in applying a single codebook subset restriction bitmap for all the rank values for Type I single-panel, a more sufficient level of flexibility for Type II codebook subset restriction and more sufficient level of flexibility for Type I multi-panel codebook subset restriction and controlling beamforming selection at the UE for CSI reporting by restricting certain undesired beam directions, as with a codebook subset restriction, by defining two bitmaps.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474